COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                 §
MIGUEL ANGEL FIERRO,                                           No. 08-21-00005-CR
                                                 §
                             Appellant,                           Appeal from the
                                                 §
v.                                                               42nd District Court
                                                 §
THE STATE OF TEXAS,                                          of Taylor County, Texas
                                                 §
                             State.                                (TC#25644A)
                                                 §

                                          O R D E R

       The Court has received and filed the Supplemental Clerk’s Record containing the

transcription of the hearing pursuant to this Court’s Order of August 9, 2021. The appeal in this

case is hereby reinstated.

       Further, the Court on its own motion VACATES the September 30, 2021, submission

without oral argument for the above-styled and numbered cause.

       IT IS SO ORDERED this 3rd day of September, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.